UNITED STATES DICTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION
UNITED STATES OF AMERICA, )
Plaintiff,
v. Case No, 3:94-CR-00017-FDW-1
EDWARD SAUNDERS,
Defendant.
)

ORDER ON MOTION FOR RELEASE OF PRE-SENTENCE

 

INVESTIGATION REPORT
Presently before the Court is Defendant Edward Saunders’s Motion for
Release of Pre-Sentence Report (Docket Entry ___). The motion is GRANTED. The
Clerk shall release a copy of Defendant’s Pre-Sentence Investigation Report to

Defendant’s counsel of record, Mr. Jeremy Brian Gordon,

SIGNED this day of March 2021.

 
   

 

UNITED STATES DISTRICT JUDGE,

Case 3:94-cr-00017-FDW Document 420 Filed 03/25/21 Page 1of1
